DETAILED ACTION
This action is in response to the amendments filed on June 13th, 2022. A summary of this action:
Claims 1-2, 5-8 have been presented for examination.
Claims 1-2, 5-8 were amended
Claims 3-4, 9-10 were cancelled
Claims 1-2, 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
Claims 1-2, 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 
Claim(s) 1-2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nazmy et al., “NON-LINEAR EARTHQUAKE-RESPONSE ANALYSIS OF LONG-SPAN CABLE-STAYED BRIDGES: THEORY”, 1990, in view of Lee et al., “A new implicit dynamic finite element analysis procedure with damping Included”, 2017
Claims 1-2, 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, and 10 of copending Application No. 17/074,996 (reference application) in view of Lee et al., “A new implicit dynamic finite element analysis procedure with damping included”, 2017. 
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the claim objections
	The objections are withdrawn, and new objections are presented below as was necessitated by amendment.

Regarding the § 112(b) Rejection
	In view of the present amendments, the rejection is withdrawn.

Regarding the Double Patenting Rejection
The rejection is maintained, and updated as was necessitated by amendment to both cases.

Applicant submits (Remarks, page 17): “The applicant respectfully submits that applicant will consider timely filing a Terminal Disclaimer in compliance with 37 CFR l.32l(c) or l.32l(d) to overcome the non-statutory type double patenting, if and when the co-pending application issues.”

Examiner’s Response:
	See MPEP § 804(I)(B)(1): “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

Regarding the § 101 Rejection
	The rejection is maintained, and has been updated below as necessitated by amendment. 

Applicant submits (Remarks, page 10): “…By combining 1st and 2nd steps, it becomes possible to model a physical development of a bridge structure that develops from an intact and fully-functioned bridge into a plurality of broken parts…”

Examiner’s Response:
	The Examiner respectfully disagrees.
	Under the BRI, the present claimed invention is still directed towards an abstract idea without significantly more. The recitation of a bridge structure and associated limitations are, as per MPEP § 2106.05(h), generally linking the judicial exception to a field of use/technical environment. See the rejection for more clarity.
	To clarify on the BRI, see ¶¶ 3-12 for further clarification. 

Applicant submits (Remarks, pages 11): “…Please be advised the above two steps in Step 2A, Prong 1 of, the finite elements regenerating step so to fit multiple separated broken parts respectively… add "significantly more" (i.e., an inventive concept, please also see following 35 U.S.C. § 102 statement of opinion)”

Examiner’s Response:
	The Examiner respectfully disagrees. See above, and see the rejection – the argued additional elements do not amount to significantly more nor do they integrate the judicial exception into a practical application. 
As to the § 102 argument - see MPEP §2106.05(I): “…As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016)…”
	See the rejection for additional clarity.

Regarding the § 102  Rejection
	In view of the amendments, the rejection is withdrawn, and new grounds of rejection is set forth below as was necessitated by the amendments. The Examiner has responded to several of the arguments below, as Lee is still relied upon in part: 

Applicant submits (Remarks, pages 13-14): “…Applicant respectfully submits that Lee et al. does not describe any examples or contents regarding the bridge structure or the Matsurube bridge case…”

Examiner’s Response:
	The Examiner disagrees in part – specifically, while Lee may not anticipate under § 102 the bridge embodiment, Lee would have rendered it obvious - see Lee, page 543, col. 1, ¶ 3: “Theoretically, the proposed procedure is feasible and powerful for dealing with a vast variety of nonlinear and discontinuous problems with damping included. Any kind of FE can be easily included in the analysis procedure because the internal and damping nodal forces are evaluated on the element level. Parallel computing can be also applied to the proposed procedure to further enhance computational efficiency. Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, have been analyzed using the proposed procedure [22,23].” Wherein the title of reference # 23 is: “Chen CR. An analysis method for simulating the ultimate collapse of bridges [Master thesis]. Taoyuan: National Central University; 2016 (in Chinese” – i.e. Lee would have at least rendered obvious the argued bridge embodiment by this suggestion.  

Applicant submits (Remarks, pages 16-17): “The current claims 1 and 7 incorporates the claimed method and device into the mobile device, such as, a smart phone or a tablet device, via a form of mobile device application (App) running on the mobile device. That is to say, the claimed method has an excellent accessibility that is able to be easily accessed and used, and provide for a user to operate, via a handy and portable smart phone, preferably connected with a support from the cloud resource technology…” 

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	It is improper to import limitations from the specification into the claims, i.e. “…the claimed method has an excellent accessibility that is able to be easily accessed and used, and provide for a user to operate, via a handy and portable smart phone, preferably connected with a support from the cloud resource technology”.
Furthermore, see MPEP § 2144.04(V)(A): “Making Portable” wherein “In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results” as a “rationale to support an obviousness rejection” (MPEP § 2144.04).

	See the rejection below for how the newly amended claim limitations are rejected in view of the prior art, and to clarify on the BRI of this see the instant specification, ¶ 68.

Claim Objections
Claims 1, 2, and 7 are objected to because of the following informalities:  
Claim 1 recites, in part: “recovery the…” – the term “recovery” is used in the wrong form. The Examiner suggests amending this to “recovering the plurality…”
Claim 7 is objected to under a similar rationale
Claim 2 recites “The computer-implemented structure analyzing method as claimed in Claim 1, further comprises” –  the “comprises” is not the correct verb form. The Examiner suggests amending this to be “further comprising”, or to use it similar to dependent claim 8’s recitation of “wherein the method further comprises:” 
Appropriate correction is required.

	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 is rejected under a similar rationale as claim 1 below. The dependent claims are rejected due to dependency. 

Claim 1 recites, in part: …regenerate the plurality of finite elements to fit the structural geometry of the first and the second broken parts, …
See the instant specification, ¶¶ 50-62, ¶ 68, and figures 9-10, specifically include seeing ¶ 52: “…As shown in FIG. 5, various detailed structural components of the Matsurube bridge are simplified into two-dimensional numerical model in space geometry, and the structure of the Matsurube bridge is deconstructed and discretized into an FEA model composed of multiple nonlinear beam elements, column elements, connecting elements, and supporting elements, wherein the beam elements and the column elements are simulated by…” and ¶ 61: “After the parameters of FEA are input and set, method for analyzing the discontinuous nonlinear structure of the present invention is implemented to simulate the complete process of the Matsurube bridge hit…”. Also, see ¶ 3 and ¶ 19 in the instant specification for more clarification. 
The written description does not provide sufficient support for the above limitation, as there is not sufficient written support for a regeneration of the plurality of the finite elements as recited in this limitation. 
	For the purposes of Examination, this limitation is interpreted in view of ¶ 52 of the instant specification: “…bridge is deconstructed and discretized into an FEA model composed of multiple…elements” such that this is to “to fit the structural geometry” of the parts of the bridge, wherein the bridge undergoes the claimed “destroying period”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 

Step 1
Claim 1 is directed towards the statutory category of a process.	
Claim 7 is directed towards the statutory category of an apparatus.	

Claim 7, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 
	
Step 2A – Prong 1
	The claims recite an abstract idea of both a mental process and mathematical concept. 

See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 1 is: 
	generate a plurality of finite elements to fit a structural geometry of the [object] in the original status, and each of the plurality of finite2Docket No.: 7040.101Examiner: David A, HopkinsApplication No.: 16/687,806Art Unit: 2128 elements include an equivalent node secant damping coefficient and an equivalent node secant stiffness coefficient for representing a damping behavior and a stiffness behavior respectively for the [object];
	when the [object] begins breaking apart into a first and a second broken parts, regenerate the plurality of finite elements to fit the structural geometry of the first and the second broken parts, and each of the plurality of finite elements include the equivalent node secant damping coefficient and the equivalent node secant stiffness coefficient for representing the damping behavior and the stiffness behavior respectively for the first and the second broken parts;
	perform an equivalent nodal secant scheme capable of computing the equivalent node secant damping coefficient and the equivalent node secant stiffness coefficient, included in each of the plurality of finite elements, element-by-element;
	and recovery the plurality of finite elements at each of the plurality of time steps back to the structural geometry at each of the plurality of time steps;

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
slice the destroying period into a plurality of time steps;

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

	As such, the claims recite an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 – “A computer-implemented structure analyzing method, which causes a mobile device to run a mobile device application …the method comprising:  causing a processor in the mobile device to run the mobile device application…”
Claim 7 – “A structure analyzing mobile device, wherein the mobile device comprises a hardware processor which is configured to run a mobile device application to implement a computer-implemented structure analyzing method … the method comprising causing the hardware processor to:”
Claim 1, and the similar recitation in claim 7 – “and  causing a display in the mobile device coupled with the processor to display …” – to clarify, this is considered as per MPEP § 2106.05(f) the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“for specifically modelling a destroying process of a bridge structure destroyed by an earthquake over a destroying period to develop from an intact and fully-functioned bridge originally, which is an original status, into a plurality of broken parts finally, which is a final status,”
“for modelling the destroying process of the bridge structure to”
“bridge structure”

In addition, the following limitation is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. “Selecting a particular data source or type of data to be manipulated...”, e.g. “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);”:
Claim 1, and the similar recitation in claim 7 – “… to display the recovered structural geometry at each of the plurality of time steps for demonstrating a variation of the bridge structure that develops from the original status into a final status during the destroying period.” 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 – “A computer-implemented structure analyzing method, which causes a mobile device to run a mobile device application …the method comprising:  causing a processor in the mobile device to run the mobile device application…”
Claim 7 – “A structure analyzing mobile device, wherein the mobile device comprises a hardware processor which is configured to run a mobile device application to implement a computer-implemented structure analyzing method … the method comprising causing the hardware processor to:”
Claim 1, and the similar recitation in claim 7 – “and  causing a display in the mobile device coupled with the processor to display …” – to clarify, this is considered as per MPEP § 2106.05(f) the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“for specifically modelling a destroying process of a bridge structure destroyed by an earthquake over a destroying period to develop from an intact and fully-functioned bridge originally, which is an original status, into a plurality of broken parts finally, which is a final status,”
“for modelling the destroying process of the bridge structure to”
“bridge structure”

In addition, the following limitation is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. “Selecting a particular data source or type of data to be manipulated...”, e.g. “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);”:
Claim 1, and the similar recitation in claim 7 – “… to display the recovered structural geometry at each of the plurality of time steps for demonstrating a variation of the bridge structure that develops from the original status into a final status during the destroying period.” 

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claim 2 recites additional steps in the mathematical concept
Claim 8 is rejected under a similar rationale
Claim 5 recites limitations that are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Claim 6 recites an additional portion of the mathematical concept

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nazmy et al., “NON-LINEAR EARTHQUAKE-RESPONSE ANALYSIS OF LONG-SPAN CABLE-STAYED BRIDGES: THEORY”, 1990, in view of Lee et al., “A new implicit dynamic finite element analysis procedure with damping Included”, 2017

Regarding Claim 1
Nazmy teaches:
	A computer-implemented structure analyzing method, which causes a mobile device to run a mobile device application for specifically modelling a destroying process of a bridge structure destroyed by an earthquake over a destroying period to develop from an intact and fully-functioned bridge originally, which is an original status, into a plurality of broken parts finally, which is a final status, the method comprising:  causing a processor in the mobile device to run the mobile device application for modelling the destroying process of the bridge structure to: (Nazmy, abstract: “The non-linear dynamic analysis of three-dimensional long-span cable-stayed bridges when subjected to seismic loading is formulated. All possible sources of non-linearity, such as cable sag, axial force-bending moment interaction in bridge towers and girders and change of geometry of the whole bridge due to large displacements are considered in the analysis. Both cases of uniform and multiple-support seismic excitations are considered in the non-linear formulation of the problem. A tangent stiffness, iterative procedure is utilized to capture the non-linear seismic response. The non-linear equations of motion are solved using a step-by-step integration technique in the real displacement coordinate space as well as in the modal coordinate space to save computational time.”
	As to the mobile device running a mobile application: it would have been obvious to have run Nazmy’s system, which uses a computer as it is “to save computational time”, on a mobile device such as a laptop because this would been as per MPEP § 2144.04(V)(A): “Making Portable” the invention of Nazmy, and to clarify on the BRI see ¶ 68 of the instant specification: including that the “mobile device application….refers to a program that can be read by a computer…”
	To clarify, see the introduction, ¶ 1: “This is essential not only for evaluating the stresses and deformations induced by environmental loads, such as vehicular traffic, wind and earthquakes, but also for assuring safety during construction. Since the non-linearity in the behaviour of this special type of flexible, long-span bridge is of geometric type, and mainly due to large deformations [e.g. the collapse of the bridge due to an earthquake into a plurality of deformed broken parts], it is essential to point out that when the centre-span length increases, which will result in a considerable increase in the displacement and deformations of the bridge under strong shaking, a pronounced non-linearity in the response may be expected.”, e.g. see figures 3-4(a) and 5(b) for visual representations of the initial states and some of the deformations)
	slice the destroying period into a plurality of time steps; (Nazmy, section “Non-Linear Dynamic Analysis Procedure”, ¶ 1: “Among the many techniques available for non-linear dynamic analysis, probably the most efficient is the step-by-step integration procedure. In this approach, the response is evaluated at successive increments of time At, usually taken to be of equal length for computational convenience. At the beginning of each time interval, the condition of dynamic equilibrium is established. The response for an incremental time step At is then evaluated approximately, on the basis that the structural properties remain constant during the interval At. The non-linear nature of the system is accounted for by re-evaluating the structural properties at the end of the time step, to be appropriate to the current deformed state at that time . Iterations are then made to achieve the state of dynamic equilibrium at the end of this time step and the computed velocities and displacements are then used as initial conditions for the next interval; thus, the process may be continued step by step from the initiation of loading to any desired time.” )
	generate a plurality of finite elements to fit a structural geometry of the bridge structure in the original status, and each of the plurality of finite 2Docket No.: 7040.101Examiner: David A, Hopkinselements include …an equivalent node secant stiffness coefficient …a stiffness behavior respectively for the bridge structure; (Nazmy, introduction, ¶ 2: “In this paper, a general step-by-step integration technique is presented for the evaluation of the dynamic response of geometrically-non-linear cable-stayed bridges subjected to strong ground shaking. The structure is discretized in space into finite elements, mainly beam-column elements and cable elements, and the Wilson- method is used for the time discretization, to assure numerical stability of the algorithm for all time increments.”, as later clarified on pages 47-48, section “Incremental Form of the Equations of Motion”: “Assuming constant mass and damping matrices, while the stiffness of the finite-element model changes as a function of nodal displacements, the equations of dynamic equilibrium of the bridge at the time ti are given, in a matrix form… “
	as to the secant stiffness coefficient – pages 49-50, the paragraph split between the pages: “It should be mentioned at this point that equation (14) is the same as equation (1), which means that the dynamic displacement that appeared in equation (1) is actually the vibrational part of the total displacement it also means that the stiffness matrix (whether the secant stiffness used in the equation of dynamic equilibrium, or the tangent stiffness used in the incremental equations of motion) is a function of the dead-load displacement plus the vibrational displacement (see Figure 5).”, e.g. equation 21 on page 52: “in which [K,(y,,,. + yi)] is the secant stiffness based on the joint displacement and member forces due to both
D.L. and vibrational displacements. This process is usually carried out on the element level, where the member-end actions are computed for each element based on the D.L. and vibrational displacements using the secant stiffness of the element at this particular deformed state”
	when the bridge structure begins breaking apart into a first and a second broken parts, regenerate the plurality of finite elements to fit the structural geometry of the first and the second broken parts, and each of the plurality of finite elements include …the equivalent node secant stiffness coefficient …for representing the… stiffness behavior respectively for the first and the second broken parts; (Nazmy, page 52, description of eq. 21: “Therefore, it is preferable to compute the elastic force vector {Ff} from the dead-load (D.L.) displacements plus the vibrational displacements at time ti as follows [see Figure 5(a)]… in which [K,(y,,,. + yi)] is the secant stiffness based on the joint displacement and member forces due to both D.L. and vibrational displacements. This process is usually carried out on the element level, where the member-end actions are computed for each element based on the D.L. and vibrational displacements using the secant stiffness of the element at this particular deformed state [including when the structure begins to deform into broken parts]. Then, for each node, these internal forces are assembled and projected on the system global coordinates (X, Y, Z), for all the elements joining at this particular node. By inverting the sign of these assembled forces for all the nodes, and subtracting from them the externally-applied dead-load forces at the joints, the elastic force vector due to dynamic displacements, {Ff},is obtained.”
To clarify on the element regeneration step: see figure 5(b) which shows the “Static deformation due to dead-load equilibrium) wherein the bridge is shown as having broken into parts which shows that the elements in this “3-D…Model” are regenerated for the “deformation” as these elements are shown to have changed at least their position
For more clarity, also see figures 3-4(a) for additional views of the 3D model wherein figure 4(a) shows a “qualitative example” of what the “displacement” includes)
	perform an equivalent nodal secant scheme capable of computing …the equivalent node secant stiffness coefficient, included in each of the plurality of finite elements, element-by-element; (Nazmy, page 52, description of eq. 21: “Therefore, it is preferable to compute the elastic force vector {Ff} from the dead-load (D.L.) displacements plus the vibrational displacements at time ti as follows [see Figure 5(a)]… in which [K,(y,,,. + yi)] is the secant stiffness based on the joint displacement and member forces due to both D.L. and vibrational displacements. This process is usually carried out on the element level, where the member-end actions are computed for each element based on the D.L. and vibrational displacements using the secant stiffness of the element at this particular deformed state [including when the structure begins to deform into broken parts]. …)
	and recovery the plurality of finite elements at each of the plurality of time steps back to the structural geometry at each of the plurality of time steps; (Nazmy, page 52, description of eq. 21: “… Then, for each node, these internal forces are assembled and projected on the system global coordinates (X, Y, Z), for all the elements joining at this particular node. By inverting the sign of these assembled forces for all the nodes, and subtracting from them the externally-applied dead-load forces at the joints, the elastic force vector due to dynamic displacements, {Ff},is obtained.”)
	and  3Docket No.: 7040.101Examiner: David A, Hopkinscausing a display in the mobile device coupled with the processor to display the recovered structural geometry at each of the plurality of time steps for demonstrating a variation of the bridge structure that develops from the original status into a final status during the destroying period.  (Nazmy, figure 5(b) provides an example display of the “3-D Cable-Stayed Bridge – Model” at two of the time steps, a skilled person would have readily inferred that such a display would have also included other time steps)

Nazmy does not explicitly teach:
an equivalent node secant damping coefficient… for representing a damping behavior …

Lee teaches:
an equivalent node secant damping coefficient… for representing a damping behavior … (Lee, see the abstract for relevance, as well as § 6.3 ¶ 1; then see § 3 equations 11-16 equations and their accompanying descriptions, including ¶ 1: “…the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness at DOF i,…” and including the last paragraph: “…Extensive practical implementations indicate that if the initial equivalent nodal secant stiffness and damping coefficient in the very first iteration… employs the equivalent nodal secant stiffness and damping coefficient in the previous time step instead of those in the previous iteration, the iteration number will decrease. ..”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Nazmy on “The non-linear dynamic analysis of three-dimensional long-span cable-stayed bridges when subjected to seismic loading is Formulated” (Nazmy, abstract) with the teachings from Lee on “The concept of equivalent nodal secant damping coefficients is proposed to diagonalize the stiffness proportional damping matrix. Additionally, a novel method is proposed to rapidly evaluate stiffness proportional damping nodal forces for nonlinear elements on the element level” (Lee, abstract) such as for “Three plane structural damped systems subjected to earthquake excitations are analyzed to demonstrate the accuracy and stability of the proposed method when numerical models consist of structural or solid elements” (Lee, § 6.3 ¶ 1)  The motivation to combine would have been that “The proposed analysis procedure has the advantages of both traditional explicit and implicit integration methods without their disadvantages. Through extensive practical implementations, the results demonstrate that the proposed procedure is simple and robust for analyzing practical damped systems with excellent computational efficiency and stability” (Lee, abstract)
 

Regarding Claim 2
Nazmy and Lee both teach:
	The computer-implemented structure analyzing method as claimed in Claim 1, further comprises:
	establishing a finite element spatial-temporal discrete governing model for each of the plurality of finite elements; (Nazmy, page 52, ¶ 5 as cited above: “This process is usually carried out on the element level, where the member-end actions are computed [modelled] for each element based on the D.L. and vibrational displacements using the secant stiffness of the element at this particular deformed state. Then, for each node, these internal forces are assembled and projected on the system global coordinates (X, Y, Z), for all the elements joining at this particular node.”
Also see Lee, page 531, col. 1, ¶ 3: “In addition, a novel method is proposed to rapidly evaluate stiffness-proportional damping nodal forces for nonlinear elements on the element level, which has not been previously studied.” For clarification see page 532, col. 1, ¶ 1 and §3 )
	applying a lumped mass scheme to represent a mass behavior in each of the plurality of finite elements for the bridge structure; (Nazmy, equation 17, see the description: “Generally, the contribution due to the damping term in the above equation is neglected; also, if a lumped-mass idealization is used, [M,,] becomes a null matrix, in which case equation (16) reduces to…”
	also Lee, abstract: “With the assumption of lumped-mass idealization an incremental-iterative procedure is performed to solve the decoupled equilibrium equations for damped systems using the implicit Newmark integration method”, see § 3 for clarification, as well as table 1 step 1.1 and § 6.3 ¶ 1)

Lee teaches: 
	applying an equivalent Rayleigh damping to the finite element spatial- temporal discrete governing model to form a second spatial-temporal discrete governing model; (Lee, see equation 3 for “Rayleigh damping”, see page 531 col. 1, ¶ 3 “The commonly used Rayleigh damping with proportional damping is included in the proposed procedure to take structural damping into account.”, see equations 7-10 and their descriptions )
	and applying a known equivalent nodal secant damping coefficient and a known equivalent nodal secant stiffness coefficient at the previous time step to form a third spatial-temporal discrete governing model comprising the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient. (Lee, see table 1 and for clarification see page 533, col. 1, ¶ 2: “…Extensive practical implementations indicate that if the initial equivalent nodal secant stiffness and damping coefficient in the very first iteration… employs the equivalent nodal secant stiffness and damping coefficient in the previous time step instead of those in the previous iteration, the iteration number will decrease. That is: [equations 15-16]”)

Regarding Claim 5
Nazmy and Lee both teach: 
	The computer-implemented structure analyzing method as claimed in Claim 1, wherein the bridge structure in the final status is referred to as a non-continuous nonlinear structure a discontinuous yielded structure, a discontinuous collapsed structure, a discontinuous cracked structure, a discontinuous damaged structure, a discontinuous fallen structure, a discontinuous failed structure, or a discontinuous separated structure. (Nazmy, see figure 4(a), and then see figure 5(b) – these figures visually depict that a final status of the bridge includes the bridge being a non-continuous/discontinuous nonlinear/damaged/failed structure – to clarify see Nazmy’s abstract: “The non-linear dynamic analysis of three-dimensional long-span cable-stayed bridges when subjected to seismic loading is formulated. All possible sources of non-linearity, such as cable sag, axial force-bending moment interaction in bridge towers and girders and change of geometry of the whole bridge due to large displacements are considered in the analysis. Both cases of uniform and multiple-support seismic excitations are considered in the non-linear formulation of the problem. A tangent stiffness, iterative procedure is utilized to capture the non-linear seismic response.”
Also, see Lee, page 543, col. 1, ¶ 3: “Theoretically, the proposed procedure is feasible and powerful for dealing with a vast variety of nonlinear and discontinuous problems with damping included. Any kind of FE can be easily included in the analysis procedure because the internal and damping nodal forces are evaluated on the element level. Parallel computing can be also applied to the proposed procedure to further enhance computational efficiency. Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, have been analyzed using the proposed procedure [22,23].”)  

Regarding Claim 6
Lee teaches: 
	The computer-implemented structure analyzing method as claimed in Claim 1, wherein the equivalent nodal secant scheme adopts an iteration based algorithm to compute the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient, and the iteration based algorithm is a quasi-Newton iteration method- or a secant method. (Lee, § 3 “…Therefore, the quasi-Newton method is employed in this paper to calculate the known equivalent nodal secant damping coefficient and [the “equivalent nodal secant stiffness” variable]… in the previous iteration…instead of the unknown…in the current iteration…” 

Regarding Claim 7
Claim 7 is rejected under a similar rationale as claim 1 above, wherein Nazmy teaches: 
	A structure analyzing mobile device, wherein the mobile device comprises a hardware processor which is configured to run a mobile device application to implement a computer-implemented structure analyzing method for specifically modelling a destroying process of a bridge structure destroyed by an earthquake over a destroying period to develop from an intact and fully-functioned bridge originally, which is an original status, into a plurality of broken parts finally, which is a final status, the method comprising: (Nazmy, abstract: “The non-linear dynamic analysis of three-dimensional long-span cable-stayed bridges when subjected to seismic loading is formulated. All possible sources of non-linearity, such as cable sag, axial force-bending moment interaction in bridge towers and girders and change of geometry of the whole bridge due to large displacements are considered in the analysis. Both cases of uniform and multiple-support seismic excitations are considered in the non-linear formulation of the problem. A tangent stiffness, iterative procedure is utilized to capture the non-linear seismic response. The non-linear equations of motion are solved using a step-by-step integration technique in the real displacement coordinate space as well as in the modal coordinate space to save computational time.”
	As to the mobile device running a mobile application: it would have been obvious to have run Nazmy’s system, which uses a computer as it is “to save computational time”, on a mobile device such as a laptop because this would been as per MPEP § 2144.04(V)(A): “Making Portable” the invention of Nazmy, and to clarify on the BRI see ¶ 68 of the instant specification: including that the “mobile device application….refers to a program that can be read by a computer…”

Regarding Claim 8
	Claim 8 is rejected under a similar rationale as claim 2 above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 7, and 10 of copending Application No. 17/074,996 (reference application) in view of Lee et al., “A new implicit dynamic finite element analysis procedure with damping included”, 2017. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 7, and the dependents thereof, are rejected under a similar rationale as claim 1, and the dependents thereof, wherein the rejection of claim 7 is in view of claim 10 of the ‘966 application. 
The primary distinction that between the two claimed inventions is that claim 1 of the ‘996 claim recites the use of a “an equivalent node secant mass coefficient established on the basis of a consistent mass…” whereas the instant claimed invention recites the use of “damping coefficient…” and “stiffness coefficient…” – these differences are obvious in view of Lee et al. See Lee, the abstract, see Lee § 2 to § 3 which teaches using “the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness” and to clarify Lee’s abstract for the “lumped-mass idealization”. 

A second distinction is that the instant claim 1 recites the structure being specifically a bridge – this would have been an obvious to try species of the “building structure” recited in the ‘996 claim 1. In addition, see Lee, page 543, col. 1, ¶ 3 and see reference # 23’s title – Lee would have also rendered obvious applying the ‘996 claimed invention to the “ultimate collapse of bridges”. 

The motivation to combine the claimed invention of the ‘996 application and the teachings of Lee on a similar technique as the claimed invention of the ‘996 application as Lee provides “a novel method is proposed to rapidly evaluate stiffness proportional damping nodal forces for nonlinear elements on the element level” wherein “The proposed analysis procedure has the advantages of both traditional explicit and implicit integration methods without their disadvantages.” (Lee, abstract)

Instant App # 16/687,806
Co-pending 17/074,996
Regarding Claim 1

	A computer-implemented structure analyzing method, which causes a mobile device to run a mobile device application for specifically modelling a destroying process of a bridge structure destroyed by an earthquake over a destroying period to develop from an intact and fully-functioned bridge originally, which is an original status, into a plurality of broken parts finally, which is a final status, the method comprising:
	 causing a processor in the mobile device to run the mobile device application for modelling the destroying process of the bridge structure to:


	slice the destroying period into a plurality of time steps;
	generate a plurality of finite elements to fit a structural geometry of the bridge structure in the original status, and each of the plurality of finite 2Docket No.: 7040.101Examiner: David A, Hopkinselements…
	when the bridge structure begins breaking apart into a first and a second broken parts, regenerate the plurality of finite elements to fit the structural geometry of the first and the second broken parts, and each of the plurality of finite elements …
	perform an equivalent nodal secant scheme capable of computing … included in each of the plurality of finite elements, element-by-element;
	and recovery the plurality of finite elements at each of the plurality of time steps back to the structural geometry at each of the plurality of time steps;
	and3Docket No.: 7040.101Examiner: David A, HopkinsApplication No.: 16/687,806Art Unit: 2128 causing a display in the mobile device coupled with the processor to display the recovered structural geometry at each of the plurality of time steps for demonstrating a variation of the bridge structure that develops from the original status into a final status during the destroying period. 

Regarding Claim 1

	A computer-implemented structure analyzing method, causing a mobile device to run a mobile device application for specifically modelling a destroying process o a three-dimensional building structure destroyed by an earthquake over a destroying period to develop from an intact building structure originally, which is an original status, into a plurality of broken parts finally, which is a final status, the method comprising:
	 causing a processor in the mobile device to run the mobile device application for modelling the destroying process of the three-dimensional building structure to:
	slice the destroying period into a plurality of time steps;
	generate a plurality of finite elements to fit a structural geometry of the three-dimensional building structure in the original status, and each of the plurality of finite elements…
	2Docket No.: 7040.114Examiner: David A, Hopkins Application No.: 17/074,996Art Unit: 2147 when the three-dimensional building structure begins breaking apart into a first and a second broken parts, regenerate the plurality of finite elements to fit the structural geometry of the first and the second broken parts, and each of the plurality of finite elements …
	perform an equivalent nodal secant scheme capable of computing … included in each of the plurality of finite elements, element-by-element;
	and recover the plurality of finite elements at each of the plurality of time steps back to the structural geometry at each of the plurality of time steps;
	and causing a display in the mobile device coupled with the processor to display the recovered structural geometry at each of the plurality of time steps for demonstrating a variation of the three-dimensional building structure that develops from the original status into a final status during the destroying period. 

Regarding Claim 5

	The computer-implemented structure analyzing method as claimed in Claim 1, wherein the bridge structure in the final status is referred to as a non-continuous nonlinear structure, a discontinuous yielded structure, a discontinuous collapsed structure, a discontinuous cracked structure, a discontinuous damaged structure, a discontinuous fallen structure, a discontinuous failed structure, or a discontinuous separated structure. 
Regarding Claim 7

	The computer-implemented structure analyzing method as claimed in Claim 1, wherein the three-dimensional building structure in the final status is referred to as a discontinuous nonlinear structure, a discontinuous collapsed structure, a discontinuous cracked structure, a discontinuous damaged structure, a discontinuous fallen structure, a discontinuous failed structure, or a discontinuous separated structure. 

Regarding Claim 6

	The computer-implemented structure analyzing method as claimed in Claim 1, wherein the equivalent nodal secant scheme adopts an iteration based algorithm to compute the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient, and the iteration based algorithm is a quasi-Newton iteration method- or a secant method. 

Regarding Claim 5

	The computer-implemented structure analyzing method as claimed in Claim 1, wherein the equivalent nodal secant scheme adopts an iteration based algorithm to compute the … and the iteration based algorithm is selected from one of a Newton method, a quasi-Newton method, a Newton-Raphson method, and a secant approximation method. 




The claimed invention of the co-pending ‘996 does not recite instant claims 2 and 8. 
	Lee teaches these dependent claims – see below, see Lee § 2 and § 3 as cited above. 

Regarding Claim 2
The ‘996 claimed invention as recited in claims 1-2, as taken in view of Lee, teaches:
	The computer-implemented structure analyzing method as claimed in Claim 1, further comprises:
	establishing a finite element spatial-temporal discrete governing model for each of the plurality of finite elements; (see claim 2 of the ‘996 – see the establishing limitation which is an obvious variant of this limitation)
	applying a lumped mass scheme to represent a mass behavior in each of the plurality of finite elements for the bridge structure; (Lee, abstract: “With the assumption of lumped-mass idealization an incremental-iterative procedure is performed to solve the decoupled equilibrium equations for damped systems using the implicit Newmark integration method”, see § 3 for clarification, as well as table 1 step 1.1 and § 6.3 ¶ 1)
	applying an equivalent Rayleigh damping to the finite element spatial- temporal discrete governing model to form a second spatial-temporal discrete governing model; (Lee, see equation 3 for “Rayleigh damping”, see page 531 col. 1, ¶ 3 “The commonly used Rayleigh damping with proportional damping is included in the proposed procedure to take structural damping into account.”, see equations 7-10 and their descriptions )
	and applying a known equivalent nodal secant damping coefficient and a known equivalent nodal secant stiffness coefficient at the previous time step to form a third spatial-temporal discrete governing model comprising the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient. (Lee, see table 1 and for clarification see page 533, col. 1, ¶ 2: “…Extensive practical implementations indicate that if the initial equivalent nodal secant stiffness and damping coefficient in the very first iteration… employs the equivalent nodal secant stiffness and damping coefficient in the previous time step instead of those in the previous iteration, the iteration number will decrease. That is: [equations 15-16]”)

Regarding Claim 8
	Claim 8 is rejected under a similar rationale as claim 2 above, wherein Lee also teaches: establishing a finite element spatial-temporal discrete governing model for each of the plurality of finite elements; (Lee, abstract: “Additionally, a novel method is proposed to rapidly evaluate stiffness proportional damping nodal forces for nonlinear elements on the element level” and see table 1 and §§2-3 for details)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147